12-314
    Jiang v. Holder
                                                                                  BIA
                                                                            Zagzoug, IJ
                                                                          A200 729 952
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 3rd day of October, two thousand thirteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             BARRINGTON D. PARKER, JR.,
             REENA RAGGI,
                  Circuit Judges.
    _____________________________________

    JUNRAN JIANG,
             Petitioner,

                      v.                                   12-314
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Xin Miao, Flushing, N.Y.

    FOR RESPONDENT:               Nancy N. Safavi, Trial Attorney,
                                  Office of Immigration Litigation,
                                  for Stuart F. Delery, Acting
                                  Assistant Attorney General, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Junran Jiang, a native and citizen of the People’s

Republic of China, seeks review of a December 29, 2011,

decision of the BIA affirming the November 10, 2010,

decision of Immigration Judge (“IJ”), which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).       In re Junran

Jiang, No. A200 729 952 (B.I.A. Dec. 29, 2011), aff’g No.

A200 729 952 (Immig. Ct. N.Y. City Nov. 10, 2010).       We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    We review the IJ’s decision as modified by the BIA

decision.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426

F.3d 520, 522 (2d Cir. 2005).       The agency’s decision must be

upheld if it is supported by substantial evidence.       See 8

U.S.C. § 1252(b)(4)(B).

    Jiang challenges the agency’s adverse credibility

determination, which was based on his demeanor, inconsistent

and implausible testimony, application omissions, and

insufficient corroboration.     We afford “particular deference

                                2
to credibility determinations that are based on [an]

adjudicator’s observation of [an] applicant’s demeanor”

because “the IJ’s ability to observe the witness’s demeanor

places [the IJ] in the best position to evaluate whether

apparent problems in the witness’s testimony suggest a lack

of credibility.”   Jin Chen v. U.S. Dep’t of Justice, 426

F.3d 104, 113 (2d Cir. 2005). As Jiang does not allege that

the demeanor findings were based on a misstatement in the

record, cf. Li Zu Guan v. INS, 453 F.3d 129, 139-40 (2d Cir.

2006), we will defer to the agency’s determination that his

testimony was “evasive [and] unresponsive” on cross-

examination.

    We can be “still more confident” of the agency’s

demeanor finding when it is “supported by specific examples

of inconsistent testimony.”     Li Hua Lin v. U.S. Dep’t of

Justice, 453 F.3d 99, 109 (2d Cir. 2006).     Here, contrary to

Jiang’s contention, the agency reasonably relied on his

inconsistent testimony about his business license in finding

that he was not credible.     For instance, his testimony that

the license expired in October 2008 was inconsistent with

evidence he submitted indicating the expiration date was

December 31, 2008, and the agency did not err when it


                                3
determined that Jiang’s explanation for the inconsistency

that he “misspoke” was implausible, given the importance of

the business license to his claim that he was persecuted.

See Xiu Xia Lin, 534 F.3d at 167; Majidi v. Gonzales, 430

F.3d 77, 80-81 (2d Cir. 2005).

    Jiang complains that these inconsistencies were not

“central” to his claim of persecution.   However, because

Jiang’s application is governed by the amendments made to

the Immigration and Nationality Act by the REAL ID Act of

2005, the agency may base a determination that the applicant

lacked credibility under the totality of the circumstances

on the “demeanor, candor, or responsiveness of the

applicant[,] . . . the inherent plausibility of the

applicant’s . . . account,” and “the consistency of [the

applicant’s] statements with other evidence of record . . .

without regard to whether an inconsistency, inaccuracy, or

falsehood goes the heart of the applicant’s claim.”   8

U.S.C. § 1158(b)(1)(B)(iii) (emphasis added); 8 U.S.C. §

1229a(c)(4)(C); see also Xiu Xia Lin v. Mukasey, 534 F.3d

162, 167 (2d Cir. 2008) (per curiam).




                             4
    In addition, the agency did not err in finding that

Jiang’s omission of an important fact from his application,

namely that government officials threatened to shut down his

business in retaliation for his complaint on the pretext

that his license had expired, undermined his credibility.

See Xiu Xia Lin, 534 F.3d at 167; Xu Duan Dong v. Ashcroft,

406 F.3d 110, 111-12 (2d Cir. 2005).   Jiang also failed to

corroborate his claim before the IJ with reasonably

available evidence; for example, he failed to provide any

record of a medical examination by a doctor in the United

States that would support his claim that he had suffered

certain injuries.1 See 8 U.S.C. § 1158(b)(1)(B)(ii); see

also Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

342 (2d Cir. 2006).

    Lastly, Jiang contends that the IJ and BIA were

required to separately consider the merits of his claim for

CAT relief.   However, as Jiang fails to allege an

independent factual predicate for relief apart from his

incredible testimony, and as the only evidence for his CAT


      1
         Although Jiang presented certain medical records
  to the BIA on appeal, the BIA is not permitted to
  consider new evidence and is not required to remand for
  further fact-finding if the new evidence could have been
  presented at the earlier hearing. 8 C.F.R. §§
  1003.1(d)(3)(iv), 1003.2(c)(1).
                             5
claim depended on his credibility, the adverse credibility

determination in this case is dispositive of his claims for

asylum, withholding of removal, and CAT relief.     See Paul v.

Gonzales, 444 F.3d 148, 157 (2d Cir. 2006) (“[A] petition

for CAT relief may fail because of an adverse credibility

ruling rendered in the asylum context where the factual

basis for the [applicant’s] CAT claim was the same as that

rejected in his asylum petition.”).

    We have considered Jiang’s remaining arguments,

including his alleged due process violation, and find that

they lack merit.     See Burger v. Gonzales, 498 F.3d 131, 134

(2d Cir. 2007); Garcia-Villeda v. Mukasey, 531 F.3d 141, 149

(2d Cir. 2008).     For the foregoing reasons, the petition for

review is DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                6